Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Note
	Applicant is requested to thoroughly review the claims for errors. It is noted that numerous claims are missing in their numberings, such as claims 4, 16, 37, 49, 64, 80, 92, and 102, for example.  Additionally, there are 2 claim 23’s, resulting in confusion of claim dependencies and claims which are dependent upon themselves. Correction is required. 

	Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, 5-12, drawn to a composition, classified in A61K 8/18.
II. Claims 13-15, 17-24, 26-33, drawn to a composition, classified in A61K 8/18
III. Claim 23*, drawn to a composition, classified in A61K 8/18.
*It is presumed claim 23 is incorrectly numbered and should read 25. 
IV. Claims 34-36, 38-45, drawn to a composition, classified in A61K 8/18.
V. Claims 46-48, 50-61, drawn to a composition, classified in A61K 8/18.
VI. Claims 62-63, 65-76, drawn to a composition, classified in A61K 8/18.
VII. Claims 77-79, 81-88, drawn to a composition, classified in A61K 8/18.
VIII. Claims 89-91, 93-100, drawn to a composition, classified in A61K 8/18.
IX. Claims 101, 103-110, drawn to a composition, classified in A61K 8/18.
. Claim 111, drawn to of method of treating the growth of bacterium, classified in A61P 31/00.
XI. Claim 112, drawn to a method of treating the growth of virus, classified in A61P 31/12.
XII. Claim 113, drawn to a method of modulating quorum sensing in microorganisms, classified in A61P 17/00.
XIII. Claim 114, drawn to a method for significantly reducing and/or completely abolishing the microbial population, classified in A612P 31/00.
XIV. Claims 115-118, drawn to a method of treating biofilms on the surface of inflamed chronically infected mammalian tissue, classified in A61P 31/04.
XV. Claim 119, drawn to a method of coating at least a portion of a medical device surface, classified in A61P 31/04.
XVI. Claim 120-122, drawn to a method for treating a biofilm associated dermatological disease or disorder, classified in A61P 31/00.
The inventions are independent or distinct, each from the other because:
Inventions I-IX are directed to related compositions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can comprise numerous combinations of active agents and thus have a different design, mode of operation, function and effect based on the make-up of the composition.  Furthermore, the inventions as claimed do not encompass 
Inventions X-XVI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions the methods recite different designs and effects.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Searching the different inventions requires different search terms and consideration of the prior art.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Election of Species
This application contains claims directed to the following patentably distinct species:
If Applicant elects Group I; the following elections are required: 
At least one ingredient comprising:
 amphoteric surfactant category ingredient; 
A skin compatible anti-inflammatory category ingredient; 
A skin compatible anti-foaming category ingredient

At least one ingredient comprising:
A cell growth promoting category ingredient; 
An immune system enhancing category ingredient;
A fast acting skin compatible antimicrobial category ingredient;
An absorption facilitation category ingredient; 
A humectant and emollient category ingredient;
A free radical scavenging category ingredient; 
A healing promoting category ingredient

If Applicant elects Group II, the following elections are required: 
At least one ingredient comprising:
A. amphoteric surfactant category ingredient; 
A skin compatible anti-inflammatory category ingredient; 
A skin compatible anti-foaming category ingredient

At least two different ingredients comprising:
A cell growth promoting category ingredient; 
An immune system enhancing category ingredient;
A fast acting skin compatible antimicrobial category ingredient;
An absorption facilitation category ingredient; 
A humectant and emollient category ingredient;
A free radical scavenging category ingredient; 
A healing promoting category ingredient

If Applicant elects Group III, the following elections are required: 
Identification of Category a ingredient
 cocomidopropyl betaine; 
Cocamidopropyl hydroxysultaine;
Betaine alkyl glucoside; 
Laurylglucosides
Specifically recited combination


 aloe Vera;
Allantoin
Cocamidopropyl  betaine;
Specifically recited combination

Identification of category c ingredient
Silicone based antifoaming agents
Dimethicone copolyol

Identification of category d ingredient
Aloe Vera; 
Allantoin, 
Beta glucan;
A bioflavonoid; 
Polyphenolic compound; 
A grapefruit derived quaternary compound
Specifically recited combination

Identification of category e ingredient
Aloe Vera; 
beta glucan; 
colloidal silver;
allantoin; 
specifically recited combination

Identification of category f ingredient
hepar sulphuris;
camphor calcareum;
xylitol;
polyglyceryl-2-laurate; 
octenidine hydrochloride; 
eucalyptus globulus; 
colloidal silver; 
a bioflavonoid; 
polyphenolic compound;
a grapefruit derived quaternary compound; 
grapefruit extract; 
specifically recited combination

Identification of category g ingredient
beta glucan;
 aloe Vera;
 Colloidal silver; 
Specifically recited combination

Identification of category h ingredient
Aloe Vera;
Vitamin E;
Cocomidopropyl betaine;
Glycerin;
Fructooligosaccharides;
Decyl glucoside;
Diglycerin;
Beta vulgaris root extract
Specifically recited combination

Identification of category i ingredient
Bioflavonoid;
A polyphenolic compound; 
A grapefruit derived quaternary compound, 
beta glucan;
allantoin;
 vitamin E;
Lactococcus ferment lysate;
Specifically recited combination
	
Identification of category j ingredient
 aloe Vera;
 allantoin; 
Beta glucan; 
Specifically recited combination

Octenidine hydrochloride; 
Diazolidinyl urea; 
Potassium sorbate; 
Methylparaben; 
Propylparaben; 
Ethylenediamine tetraacetic acid

Identification of category l ingredient
Croton lechleri; 
Resin extract;
Yucca; 
Yucca schidigera; 
Calcium carbonate; 
Olibanum
ABS turmeric root extract;
Angus castus berry extract 

If Applicant elects Group IV, the following elections are required: 
At least one ingredient comprising:
 amphoteric surfactant category ingredient; 
A skin compatible anti-inflammatory category ingredient; 
A skin compatible anti-foaming category ingredient


A cell growth promoting category ingredient; 
An immune system enhancing category ingredient;
A fast acting skin compatible antimicrobial category ingredient;
An absorption facilitation category ingredient; 
A humectant and emollient category ingredient;
A free radical scavenging category ingredient; 
A healing promoting category ingredient

If Applicant elects Group V, the following elections are required: 
At least one ingredient comprising:
A. amphoteric surfactant category ingredient; 
A skin compatible anti-inflammatory category ingredient; 
A skin compatible anti-foaming category ingredient

At least two different ingredients comprising:
 cell growth promoting category ingredient; 
An immune system enhancing category ingredient;
A fast acting skin compatible antimicrobial category ingredient;
An absorption facilitation category ingredient; 
A humectant and emollient category ingredient;
A free radical scavenging category ingredient; 
A healing promoting category ingredient

If Applicant elects Group VI, the following elections are required: 
Identification of Category a ingredient
 cocomidopropyl betaine; 
Cocamidopropyl hydroxysultaine;
Betaine alkyl glucoside; 
Laurylglucosides
Specifically recited combination

Identification of Category b ingredient
 aloe Vera;
Allantoin
Cocamidopropyl  betaine;
Specifically recited combination

Identification of category c ingredient
Silicone based antifoaming agents
Dimethicone copolyol

Identification of category d ingredient
Aloe Vera; 
Allantoin, 
Beta glucan;
A bioflavonoid; 
Polyphenolic compound; 
A grapefruit derived quaternary compound
Specifically recited combination

Identification of category e ingredient
Aloe Vera; 
beta glucan; 
colloidal silver;
allantoin; 
specifically recited combination

Identification of category f ingredient
hepar sulphuris;
camphor calcareum;
xylitol;
polyglyceryl-2-laurate; 
octenidine hydrochloride; 
eucalyptus globulus; 
colloidal silver; 
a bioflavonoid; 
polyphenolic compound;
a grapefruit derived quaternary compound; 
grapefruit extract; 
specifically recited combination


beta glucan;
 aloe Vera;
 Colloidal silver; 
Specifically recited combination

Identification of category h ingredient
Aloe Vera;
Vitamin E;
Cocomidopropyl betaine;
Glycerin;
Fructooligosaccharides;
Decyl glucoside;
Diglycerin;
Beta vulgaris root extract
Specifically recited combination

Identification of category i ingredient
Bioflavonoid;
A polyphenolic compound; 
A grapefruit derived quaternary compound, 
beta glucan;
allantoin;
 vitamin E;
Lactococcus ferment lysate;
Specifically recited combination
	
Identification of category j ingredient
 aloe Vera;
 allantoin; 
Beta glucan; 
Specifically recited combination

Identification of category k ingredient
Octenidine hydrochloride; 
Diazolidinyl urea; 
Potassium sorbate; 
Methylparaben; 
Propylparaben; 
Ethylenediamine tetraacetic acid

Identification of category l ingredient
Croton lechleri; 
Resin extract;
Yucca; 
Yucca schidigera; 
Calcium carbonate; 
Olibanum
ABS turmeric root extract;
Angus castus berry extract 

If Applicant elects Group VII, the following elections are required: 
At least one ingredient comprising:
 amphoteric surfactant category ingredient; 
A skin compatible anti-inflammatory category ingredient; 
A skin compatible anti-foaming category ingredient

At least one ingredient comprising:
A cell growth promoting category ingredient; 
An immune system enhancing category ingredient;
A fast acting skin compatible antimicrobial category ingredient;
An absorption facilitation category ingredient; 
A humectant and emollient category ingredient;
A free radical scavenging category ingredient; 
A healing promoting category ingredient

If Applicant elects Group VIII, the following elections are required: 
At least one ingredient comprising:
A. amphoteric surfactant category ingredient; 
A skin compatible anti-inflammatory category ingredient; 
A skin compatible anti-foaming category ingredient


 cell growth promoting category ingredient; 
An immune system enhancing category ingredient;
A fast acting skin compatible antimicrobial category ingredient;
An absorption facilitation category ingredient; 
A humectant and emollient category ingredient;
A free radical scavenging category ingredient; 
A healing promoting category ingredient

If Applicant elects Group IX, the following elections are required: 
Identification of Category a ingredient
 cocomidopropyl betaine; 
Cocamidopropyl hydroxysultaine;
Betaine alkyl glucoside; 
Laurylglucosides
Specifically recited combination

Identification of Category b ingredient
 aloe Vera;
Allantoin
Cocamidopropyl  betaine;
Specifically recited combination

Identification of category c ingredient
Silicone based antifoaming agents
Dimethicone copolyol

Identification of category d ingredient
Aloe Vera; 
Allantoin, 
Beta glucan;
A bioflavonoid; 
Polyphenolic compound; 
A grapefruit derived quaternary compound
Specifically recited combination

Identification of category e ingredient
Aloe Vera; 
beta glucan; 
colloidal silver;
allantoin; 
specifically recited combination

Identification of category f ingredient
hepar sulphuris;
camphor calcareum;
xylitol;
polyglyceryl-2-laurate; 
octenidine hydrochloride; 
eucalyptus globulus; 
colloidal silver; 
a bioflavonoid; 
polyphenolic compound;
a grapefruit derived quaternary compound; 
grapefruit extract; 
specifically recited combination

Identification of category g ingredient
beta glucan;
 aloe Vera;
 Colloidal silver; 
Specifically recited combination

Identification of category h ingredient
Aloe Vera;
vitamin E;
Cocomidopropyl betaine;
Glycerin;
Fructooligosaccharides;
Decyl glucoside;
Diglycerin;
Beta vulgaris root extract
Specifically recited combination

Identification of category i ingredient
Bioflavonoid;
A polyphenolic compound; 
A grapefruit derived quaternary compound, 
beta glucan;
allantoin;
 vitamin E;
Lactococcus ferment lysate;
Specifically recited combination
	
Identification of category j ingredient
 aloe Vera;
 allantoin; 
Beta glucan; 
Specifically recited combination

Identification of category k ingredient
Octenidine hydrochloride; 
Diazolidinyl urea; 
Potassium sorbate; 
Methylparaben; 
Propylparaben; 
Ethylenediamine tetraacetic acid

Identification of category l ingredient
Croton lechleri; 
Resin extract;
Yucca; 
Yucca schidigera; 
Calcium carbonate; 
Olibanum
ABS turmeric root extract;
Angus castus berry extract 

If Applicant elects any of Group X through XVI, the following elections are required: 
At least one ingredient comprising:
 amphoteric surfactant category ingredient; 
A skin compatible anti-inflammatory category ingredient; 
A skin compatible anti-foaming category ingredient

At least one ingredient comprising:
A cell growth promoting category ingredient; 
An immune system enhancing category ingredient;
A fast acting skin compatible antimicrobial category ingredient;
An absorption facilitation category ingredient; 
A humectant and emollient category ingredient;
A free radical scavenging category ingredient; 
A healing promoting category ingredient

The species are independent or distinct because each component would result in different functional properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: searching the different species and combinations of components will require different search terms and consideration of the prior art.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615